569 F.2d 987
UNITED STATES of America, Plaintiff-Appellee,v.BIG CHIEF, INC. and Jack Deutsch, Defendants-Appellants.
No. 76-3419.
United States Court of Appeals,Fifth Circuit.
March 16, 1978.

Harry McCall, Jr., Corinne Morrison Hopkins, New Orleans, La., Louis A. Lehr, Jr., Arthur L. Klein, Chicago, Ill., for defendants-appellants.
Gerald J. Gallinghouse, U. S. Atty., Walter J. Rothschild, Asst. U. S. Atty., New Orleans, La., Edmund B. Clark, Chief, Appellate Sect., Lands & Natural Resources Div., John J. Zimmerman, Atty., Peter R. Taft, Asst. Atty. Gen., Patrick A. Mulloy, Raymond N. Zagone, Attys., Dept. of Justice, Washington, D. C., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Following oral argument in this matter, we withheld our decision pending the outcome of the case of United States v. Adamo Wrecking Company, then pending before the Supreme Court of the United States on certiorari from the Sixth Circuit, a case which presented issues identical to those here.  Adamo Wrecking has now been decided by the Supreme Court (1978), --- U.S. ----, 98 S. Ct. 566, 54 L. Ed. 2d 538.  Counsel for both parties, appellants and the Government, have communicated with this Court in writing to the effect that the decision rendered in Adamo Wrecking is controlling here.  Thus the district court erred in refusing to dismiss the information filed in this matter and accordingly the convictions of the defendants, Big Chief, Inc. and Jack Deutsch, must be reversed and set aside.


2
REVERSED.